Case 19-12958-KHK       Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10    Desc Main
                                 Document      Page 1 of 14


                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             (Alexandria Division)

IN RE:                                         )
                                               )
VIRGINIA ECHOLS,                               )      Case No. 19-12958-KHK
                                               )
      Debtor                                   )      Chapter 7
                                               )
                                               )
                                               )
ARAFA REAL ESTATE, LLC                         )
c/o MCNAMEE, HOSEA et al.                      )
6411 IVY LANE, SUITE 200                       )
GREENBELT, MD 20770                            )
                                               )
      Movant                                   )
                                               )
v                                              )
                                               )
VIRGINIA ECHOLS, Debtor                        )
17726 Tobermory Place                          )
Leesburg, VA 20175                             )
                                               )
ALEXI FARACO,                                  )
17726 Tobermory Place                          )
Leesburg, VA 20175                             )
                                               )
JULIO JARAMILLO,                               )
17726 Tobermory Place                          )
Leesburg, VA 20175                             )
                                               )
GLORIA JARAMILLO,                              )
17726 Tobermory Place                          )
Leesburg, VA 20175                             )
                                               )
And                                            )
                                               )
JANET M. MEIBURGER, Chapter 7 Trustee          )
The Meiburger Law Firm, P.C.                   )
1493 Chain Bridge Road, Suite 201              )
McLean, VA 22101-5726                          )
                                               )
      Respondents.                             )
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10            Desc Main
                                  Document      Page 2 of 14


   NOTICE OF AND MOTION FOR ORDER TERMINATING AUTOMATIC STAY
         AND REQUEST FOR EQUITABLE SERVITUDE AND IN REM
                RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)

        Movant Arafa Real Estate, LLC (“Movant”) has filed papers with the Court to seek relief
from the automatic stay and an equitable servitude with respect to certain property located at
17726 Tobermory Place, Leesburg, VA 20175 (the “Property”), as well as in rem relief with
respect to the Property. Movant seeks an order providing that any future bankruptcy case,
including any future bankruptcy case filed by a former, current or future co-owner of the
Property, will not stay an eviction or other action to obtain possession of the Property for a
period of two years. Movant also seeks an order that the removal of any lawsuit relating to the
Property to this or any other Bankruptcy Court or United States District Court will not stay an
eviction or other action to obtain possession of the Property for a period of two years.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on the motion, then within 14 days of the service of this Notice and
Motion, on or before September 27, 2019, you must file a written response explaining your
position with the Court at the following address: Clerk of Court, United States Bankruptcy Court,
Alexandria Division, 200 S. Washington Street, Alexandria, VA 22314, and serve a copy on the
Movant’s attorney at the address shown below.

       Craig M. Palik, Esquire
       Justin P. Fasano, Esquire
       McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
       6411 Ivy Lane, Suite 200
       Greenbelt, MD 20770

       Unless a written response is filed and served on or before the expiration of the applicable
time period stated above, the Court may deem opposition waived, treat the motion as conceded,
and issue an order granting the requested relief.

       If you mail your response to the Court for filing, you must mail it early enough so that the
Court will receive it on or before the expiration of the 14 day period.

       In order to oppose this Motion, you must also attend the preliminary hearing scheduled to
be held on October 2, 2019 at 9:30 a.m. in Courtroom III, United States Bankruptcy Court,
U.S. Courthouse Annex, 200 S. Washington Street, Alexandria, Virginia 22314.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting that relief.




                                                2
Case 19-12958-KHK        Doc 19     Filed 09/10/19 Entered 09/10/19 13:16:10             Desc Main
                                   Document      Page 3 of 14


NOTICE OF MOTION TO (I) EXPEDITE THE HEARING ON THE MOTION, AND (II)
      TO SHORTEN THE PERIOD TO OBJECT TOMOTION FOR ORDER
     TERMINATING AUTOMATIC STAY AND REQUEST FOR EQUITABLE
        SERVITUDE AND RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)

        Please note that simultaneously with this Motion, Movant has filed a motion to (i)
expedite the hearing on the Motion, and (ii) to shorten the period to object to the Motion (“the
Motion to Expedite”). If the Bankruptcy Court enters the proposed order submitted with the
Motion to Expedite; then the Motion will be heard on September 18, 2019 at 9:30 a.m. in the
United States Bankruptcy Court for the Eastern District of Virginia, Courtroom III, before the
Honorable Klinette H. Kindred, 200 S. Washington St., Alexandria, Virginia. Additionally, if the
Bankruptcy Court enters the proposed order submitted with the Motion to Expedite, then any
objections to the Motion can be made by September 17, 2019.

       You will be notified separately of the hearing date on the Motion if the Motion to
Expedite is granted

               MOTION FOR ORDER TERMINATING AUTOMATIC STAY
               AND REQUEST FOR EQUITABLE SERVITUDE AND IN REM
                     RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)

          Movant Arafa Real Estate LLC (“Movant”), by and through its undersigned counsel,

hereby respectfully requests that the automatic stay in this case be terminated, that an equitable

servitude and in rem relief be issued as to the real property described herein, pursuant to 11 U.S.C.

§§ 105, 362(d), and Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure, and that

the Court enter an order lifting the stay as to the real property described herein pursuant to 11

U.S.C. § 362(d)(4) that will be binding in any bankruptcy case filed within two years of the entry

thereof, and for cause states as follows:


          I.    INTRODUCTION AND BACKGROUND

          1.    Debtor Virginia Echols [the “Debtor”] commenced this case by filing a voluntary

petition under Chapter 7 of the United States Bankruptcy Code on September 5, 2019 (the “Petition

Date”).




                                                 3
Case 19-12958-KHK               Doc 19      Filed 09/10/19 Entered 09/10/19 13:16:10                      Desc Main
                                           Document      Page 4 of 14


           2.       This Court has jurisdiction to address the issues raised herein and grant the relief

sought pursuant to 28 U.S.C. §§ 1334 and 157(b), and 11 U.S.C. §§ 105 and 362(d). This is a core

proceeding within the meaning of 28 U.S.C. §157(b)(2)(G).

           3.       Debtor purportedly owned an interest in certain real property located at 17726

Tobermory Place, Leesburg, VA 20175 (the “Property”), as tenants-in-common with Alexi Faraco,

Julio Jaramillo, and Gloria Jaramillo. Alexi Faraco, Julia Jaramillo, Gloria Jaramillo, and the

Debtor are hereinafter referred to as the “Co-Owners.” The Property is more particularly described

as follows:




           4.       In 2006, the Debtor and Julio Jaramillo granted a Deed of Trust (the “Subject

DOT”) recorded as Instrument No. 20061101-0092746 in the principal amount of $1,000,000.00,

recorded against the Property among the land records of Loudoun County, Virginia.

           5.       As set forth herein, cause exists to terminate the automatic stay and impose an

equitable servitude on and in rem relief as to the Property. The Co-Owners have previously filed

eleven (11) bankruptcies since 2006 in an ongoing scheme to delay the foreclosure of the Property.1

                a. Case Number: 12-15476 (E.D. Va.)
                   Chapter: 13
                   Filed By: Virginia Echols
                   Date Filed: 9/10/2012
                   Result: Dismissed for Failure to File Information 09/26/2012

                b. Case Number: 12-17108 (E.D.Va)
                   Chapter: 13
                   Filed By: Virginia Echols
                   Date Filed: 12/3/2012
                   Result: Dismissed for Other Reason 04/01/2013


1
    This does not include three chapter 13 bankruptcies filed by Julio Jaramillo between 1996 and 1998.

                                                           4
Case 19-12958-KHK    Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10           Desc Main
                              Document      Page 5 of 14


        c. Case Number: 13-13435 (E.D. VA)
           Chapter: 13
           Filed By: Julio Jaramillo and Virginia Echols
           Date Filed: 7/25/2013
           Result: Julio Jaramillo: Dismissed for Failure to File Information 08/29/2013
           Result: Virginia Echols: Dismissed for Other Reason 09/25/2013

        d. Case Number: 13-15526 (E.D. VA)
           Chapter: 13
           Filed By: Julio Jaramillo
           Date Filed: 12/12/2013
           Result: Dismissed for Failure to File Information 01/27/2014

        e. Case Number: 14-11118 (E.D. VA)
           Chapter: 13
           Filed by: Gloria Jaramillo
           Date Filed: 3/27/14
           Result: Dismissed 5/5/14

        f. Case Number: 15-13401 (E.D. VA)
           Chapter: 13
           Filed By: Virginia Echols
           Foreclosure Sale Scheduled: 9/30/2015
           Date Filed: 9/29/2015
           Result: Dismissed for Other Reason 10/23/2015


        g. Case Number: 16-10444 (E.D. VA)
           Chapter: 13
           Filed By: Julio Jaramillo
           Date Filed: 2/9/2016
           Result: In rem Order Granted with 180 day bar on May 9, 2016

        h. Case Number: 16-24728 (MD)
           Chapter 13
           Filed By: Virginia Echols
           Date Filed: 11/7/16
           Result: Dismissed 11/17/16

        i. Case Number: 17-13904 (MD)
           Chapter 13
           Filed by: Gloria Jaramillo
           Date Filed: 3/21/17
           Result: Dismissed 5/19/17




                                            5
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10            Desc Main
                                  Document      Page 6 of 14


            j. Case Number: 17-18065 (MD)
               Chapter 13
               Filed by: Gloria Jaramillo
               Date Filed: 6/12/17
               Result: In rem Order Granting relief for two years was granted by the United States
               Bankruptcy Court in Maryland on July 17, 2017.

            k. Case Number: 17-12022 (E.D.VA)
               Chapter 13
               Filed by: Virginia Echols
               Date Filed: 6/13/17
               Result: In rem Order Granting relief for two years was granted on August 22, 2017.


       6.      The Co-Owners have engaged in continuous and vexatious litigation regarding the

Property for the past three years. The Co-Owners have filed at least five lawsuits beginning in

2016 in continuing and baseless attempts to delay foreclosure and eviction.

               a.      Echols v. Professional Foreclosure Corp. of Va., Case No.
               1:16cv1311- LO-IDD (EDVA 2017) - asserts claims for declaratory relief,
               violations of the Fair Debt Collection Practices Act (FDCPA), wrongful
               foreclosure and common law fraud. Dismissed with leave to amend
               February 27, 2017 specifically indicated the dismissal would be with
               prejudice if the Plaintiff did not file an Amended Complaint within 30 days;
               no amended Complaint filed.

               b.     Loudoun County Circuit Court Case Number 108491 - dismissed
               with prejudice on August 4, 2017.

               c.     Loudoun Circuit Court Case No. 110900 - claims for declaratory
               judgment and violations of the FDCPA removed to this court and
               designated Case Number 1: 17cv01226; dismissed with prejudice

               d.    Loudoun Circuit Court 112976 - removed to this court as case
               number 1:18-cv00170; dismissed with prejudice.

               e.     Loudoun County Circuit Court Case Number 96311 - stayed due to
               one of Debtor’s bankruptcy filings; purged after no action was taken for
               over two years.

       7.      In the last two bankruptcy cases filed by the Co-Owners, this Court and the United

States Bankruptcy for the District of Maryland each entered equitable servitudes which allowed a


                                                6
Case 19-12958-KHK         Doc 19     Filed 09/10/19 Entered 09/10/19 13:16:10              Desc Main
                                    Document      Page 7 of 14


foreclosure to proceed. See Exhibits A and B. On August 1, 2018, a trustee’s deed was recorded

by the substitute trustee under the Subject DOT, Professional Foreclosure Corporation of Virginia,

conveying the Property to HSBC Bank USA, N.A., as Trustee for Deutsche Alt-A Securities, Inc.

Mortgage Loan Trust Series 2006-OA1, Mortgage Pass-Through Certificates on August 1, 2018,

as Exhibit 20180801-0044889 (“HSBC”). See Exhibit C.

       8.      Thereafter, HSBC conveyed the Property to the Movant by deed dated July 15,

2019 and recorded July 30, 2019. See Exhibit D.

       9.      HSBC obtained a judgment for eviction of the Debtor from the Property on April

22, 2019 from the General District Court for Loudoun County, Virginia. Case No. GV19002107-

00. The Debtor appealed.

       10.     HSBC thereafter filed a motion for summary judgment in the Circuit Court for

Loudoun County, Virginia, CL19000542-00. A hearing was scheduled for September 6, 2019,

See Exhibit E. Also pending was a motion to substitute the Movant as Plaintiff.

       11.     The Debtor then filed this bankruptcy on September 5, 2019.

       12.     Based upon Debtor and her co-owners’ ongoing and improper use of bankruptcy as

a device to stall the foreclosure and eviction of the Property, Movant submits that cause exists to

terminate the automatic stay, to impose an equitable servitude against the Property, and to issue in

rem relief pursuant to 11 U.S.C. § 362(d)(4).

       II.     STANDARD OF REVIEW.

       13.     In general, motions for relief from stay are governed by 11 U.S.C. §362(d), which

 provides, in pertinent part, as follows:

               (d) On request of a party in interest and after notice and a hearing, the
               court shall grant relief from the stay provided under subsection
               (a) of this section, such as by terminating, annulling, modifying, or
               conditioning such stay –

                                                 7
Case 19-12958-KHK         Doc 19     Filed 09/10/19 Entered 09/10/19 13:16:10               Desc Main
                                    Document      Page 8 of 14



               (1) for cause, including the lack of adequate protection of an interest in
                   property of such party in interest; or

               (2) with respect to a stay of an act against property under subsection
                   (a) of this section, if--

                       (A) the debtor does not have an equity in such property; and

                       (B) Such property is not necessary to an effective
                           reorganization.

The requirements for terminating the automatic stay under § 362(d) are in the disjunctive, such

that if the Court finds cause to grant relief from the stay or finds that Debtor has no equity in the

property sought to be foreclosed, the Court must lift the stay. Further, if the Court finds that the

requirements of 11 U.S.C. § 362(d)(4) are satisfied, then the Court must grant relief from the

stay.

        III.    BASIS FOR TERMINATION OF AUTOMATIC STAY

               A.      Cause Exists to Terminate the Automatic Stay Under 11
                       U.S.C.§362(d)(1)

        14.    “Section 362(d)(1) provides that relief from stay shall be granted for cause,

including, but not limited to, lack of adequate protection of the creditor’s interest in the debtor’s

property. Courts have discretion to lift the stay and must determine whether relief is appropriate

on a case by case basis.” In re LDN Corp., 191 B.R. 320, 323 (Bankr. E.D. Virginia 1996), citing

Robbins v Robbins (In re Robbins), 964 F.2d 342, 345 (4th C.R. 1992).

        15.     “The Code, however, provides no definition of what constitutes ‘cause,’ so courts

must determine whether relief is appropriate on a case-by-case basis.” In re Ramkaran, 315 B.R.

361, 363 (D.Md. 2004), citing In re Robbins, 964 F.2d at 345. The decision to lift an automatic

stay under Section 362 is within the discretion of the bankruptcy judge. Id.




                                                  8
Case 19-12958-KHK        Doc 19     Filed 09/10/19 Entered 09/10/19 13:16:10           Desc Main
                                   Document      Page 9 of 14


       16.      “Cause may exist by the failure of the debtor to pay its secured creditor for a

substantial period of time, whether prepetition or post-petition, coupled with a substantially

unsupported proposal to satisfy the secured debt after plan confirmation.” In re LDN Corp., 191

B.R. at 324. (Additional citation omitted.)

       17.     Debtor’s filing of this case is nothing more than a furtherance of the scheme of

the Debtor and the Co-Owners to delay the foreclosure and eviction of the Property to prolong

their stay in a luxury home. This is the twelfth bankruptcy related to the Property. Each of the

prior cases were dismissed without confirmation of a plan or discharge, and were generally

dismissed based upon the failure to comply with Bankruptcy Court rules and requirements. This

latest case is an improper attempt to use the equitable powers of the Bankruptcy Court to delay

a pending eviction. Debtor’s misuse of the protections afforded by bankruptcy should be rejected

and the automatic stay terminated accordingly.

               B.     Debtor’s Lack of Equity in the Property Is Grounds for Relief under 11
                      U.S.C. § 362(d)(2)

       18.      Section 362(d)(2) of the Bankruptcy Code authorizes the Court to terminate

the automatic stay with respect to Debtor’s property if:

                       (A) the debtor does not have an equity in such property; and

                       (B) the property is not necessary to an effective
                           reorganization. 11 U.S.C. § 362(d)(2).

       19.      In this case, the subject Property is not necessary for Debtor’s effective

reorganization. This is a Chapter 7 case. The Debtor no longer has title to the Property, she

has only a bare possessory interest. Accordingly, the Debtor has no equity in the Property and

it is not necessary for an effective reorganization. The stay should be terminated pursuant to

11 U.S.C. § 362(d)(2).


                                                 9
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10              Desc Main
                                  Document     Page 10 of 14


                C.     Cause Exists to Terminate the Automatic Stay Under 11
                       U.S.C.§362(d)(4)

       20.      Section 362(d)(4) of the Bankruptcy Code authorizes the Court, in a Chapter

11 proceeding, to terminate the automatic stay with respect to Debtor’s property if:

               (4) with respect to a stay of an act against real property under subsection (a), by a
               creditor whose claim is secured by an interest in such real property, if the court
               finds that the filing of the petition was part of a scheme to delay, hinder, or
               defraud creditors that involved either—

                       (A) transfer of all or part ownership of, or other interest in, such real
                       property without the consent of the secured creditor or court approval; or

                       (B) multiple bankruptcy filings affecting such real property.

11 U.S.C. § 362(d)(4).

       21.      Section 362(d)(4) of the Bankruptcy Code goes on to provide that:

               If recorded in compliance with applicable State laws governing notices of
               interests or liens in real property, an order entered under paragraph (4) shall be
               binding in any other case under this title purporting to affect such real property
               filed not later than 2 years after the date of the entry of such order by the court,
               except that a debtor in a subsequent case under this title may move for relief from
               such order based upon changed circumstances or for good cause shown, after
               notice and a hearing. Any Federal, State, or local governmental unit that accepts
               notices of interests or liens in real property shall accept any certified copy of an
               order described in this subsection for indexing and recording.

Id.

       22.     In this case, the filing of a petition was part of a scheme to delay, hinder, or

defraud creditors that involved multiple bankruptcy filings affecting the Property, not to

mention five lawsuits filed by various “owners” in the Circuit Court for Loudoun County,

Virginia and elsewhere. Accordingly, the Court should enter relief pursuant to 11 U.S.C.§

362(d)(4).




                                                10
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10            Desc Main
                                  Document     Page 11 of 14


       IV.    BASIS AND REQUEST FOR EQUITABLE SERVITUDE

       23.     As noted, this case is the twelfth bankruptcy related to the Property since October,

2012. Each of the prior bankruptcies related to the bankruptcy have been dismissed without

confirmation of a plan or obtaining a discharge, and generally upon the debtor’s failure to comply

with subject filing requirements. In each case, the Debtor has filed when a foreclosure sale of the

Property was imminent. This time, the Debtor filed when an eviction hearing was imminent.

       24.     In general, “creditors have the option to request, in addition to relief from the

automatic stay under Section 362(d), the imposition of an equitable servitude on property in which

a debtor has an interest upon showing that the debtor, with others having interest in the property,

is: (1) a serial bankruptcy filer (2) whose filings constitute a continuing abuse of the bankruptcy

process.” In re Abdul Muhaimain, 343 B.R. 159, 171-172 (Bankr. D.Md. 2006). It is also

established that the court, invoking its powers under 11 U.S.C. § 105(a), “has the power and duty

to implement an appropriate order to prevent the continuing abuse of the bankruptcy process” by

a debtor. In re Yimam, 214 B. R. 463,466 (Bankr. D. Md. 1997). “A debtor’s abuse of the

bankruptcy system warrants imposition of an equitable servitude.” In re Chapelle, 2000 WL

33529767 at *1 (Bankr. Wash., D.C. 2000). In Chapelle, the debtor or his “co-defendant” had filed

six bankruptcies “within three years.” Id. The Court determined that “(T)hrough these seriatim

filings, the defendants have used the automatic stay of 11 U.S.C. §362(a) to delay foreclosure

proceedings. The defendants have made no mortgage payments on the loan which was obtained in

1996 and which is secured by the Property.” Id. The Court concluded that “(T)he defendants' abuse

of the bankruptcy system warrants imposition of the equitable servitude.” Id.

       25.     In this case, the Debtor and the Co-Owners have filed a total of twelve

bankruptcies, in two different jurisdictions, since 2012. The Debtor and Co-Owners have



                                                11
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10             Desc Main
                                  Document     Page 12 of 14


improperly used bankruptcy as a device to stall the foreclosure sale of the Property, and in order

to pursue frivolous lawsuits. They now seek to delay an eviction. Accordingly, Movant submits

that cause exists to impose a new equitable servitude for a period of two years, precluding the

automatic stay from applying to the Property.

       VI.     RELIEF REQUESTED.

       26.     Based upon the foregoing, Movant respectfully submits that cause exists to grant

relief from the automatic stay to permit Movant to proceed with all its remedies under state law.

Movant further requests that an equitable servitude and in rem relief be entered against imposition

of the automatic stay on the property located at 17726 Tobermory Place, Leesburg, VA 20175 for

a period of two years.

       WHEREFORE, Movant Arafa Real Property LLC respectfully requests that this

Honorable Court:

       A.      ORDER that the automatic stay as to Debtor’s interest in the subject property be

               terminated, to permit Movant to proceed with all of its state law rights and remedies

               against the Property; and further,

       B.      ORDER the imposition of an equitable servitude against imposition of the

               automatic stay, or any stay arising from the removal of any lawsuit relating to the

               Property to this or any other Bankruptcy Court or United States District Court, on

               the property located at 17726 Tobermory Place, Leesburg, VA 20175 for a period

               of two years; and further,

       C.      ORDER that the fourteen (14) day stay imposed by Federal Rule of Bankruptcy

               Procedure 4001(a)(3) be waived; and further,

       D.      ORDER such other and further relief as this action may require.



                                                12
Case 19-12958-KHK     Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10     Desc Main
                               Document     Page 13 of 14




Dated: September 10, 2019               Respectfully submitted,


                                        /s/ Justin P. Fasano
                                        McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                        Craig M. Palik, Esquire (VSB # 45728)
                                        Justin P. Fasano, Esquire (VSB # 75983)
                                        6411 Ivy Lane, Suite 200
                                        Greenbelt, MD 20770
                                        Phone: 301-441-2420
                                        cpalik@mhlawyers.com
                                        jfasano@mhlawyers.com
                                        Counsel for Arafa Real Estate LLC




                                          13
Case 19-12958-KHK        Doc 19    Filed 09/10/19 Entered 09/10/19 13:16:10         Desc Main
                                  Document     Page 14 of 14


                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 10th day of September, 2019, a copy of the foregoing

pleadings was served electronically through the Court’s CM/ECF System, via Federal Express

and via first class mail, postage prepaid, upon:

VIRGINIA ECHOLS
17726 Tobermory Place
Leesburg, VA 20175

ALEXI FARACO,
17726 Tobermory Place
Leesburg, VA 20175

JULIO JARAMILLO,
17726 Tobermory Place
Leesburg, VA 20175

GLORIA JARAMILLO,
17726 Tobermory Place
Leesburg, VA 20175

GLORIA JARAMILLO
3506 Collier Road
Beltsville, MD 20705

       I FURTHER CERTIFY, that on this 10th day of September, 2019, a copy of the foregoing

pleadings was served electronically through the Court’s CM/ECF System, and via first class

mail, postage prepaid, upon:



Janet M. Meiburger
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101-5726

                                               /s/ Justin P. Fasano_
                                              Justin P. Fasano




                                                   14
